t c summary opinion united_states tax_court isabel atizol petitioner v commissioner of internal revenue respondent docket no 13227-07s filed date isabel atizol pro_se anna kozoulina for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure for respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the issue for decision is whether petitioner is entitled to her claimed deduction for unreimbursed employee_expenses background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference when the petition was filed petitioner resided in new york during petitioner was employed with a new york city public high school as a math teacher the new york city department of education required petitioner to obtain a master’s degree in order to be certified in her subject area she attended classes at lima college in new york and the university of santo domingo during the years through petitioner traveled to the dominican republic and to various u s locations such as florida in order to attend class and to meet with her professors she completed the requirements for her master’ sec_1petitioner filed a motion to restrain assessment and collection motion to entry decision the motion to restrain assessment and collection will be denied because it is precluded by law see sec_7421 the motion for entry of decision will be denied as moot on account of the court’s decision degree on date the degree was given in santo domingo on december petitioner was not reimbursed by the high school or the new york state department of education for her expenses_incurred in pursuit of her master’s degree or her expenses related to her profession as a teacher instead petitioner claimed dollar_figure in miscellaneous_itemized_deductions for unreimbursed employee_expenses on her schedule a itemized_deductions before the percent floor she also claimed the following itemized_deductions for dollar_figure in medical or dental expenses dollar_figure in state and local income_tax dollar_figure in home interest_expense and dollar_figure in charitable_contributions in sum petitioner claimed total itemized_deductions of dollar_figure yet she reported an adjusted_gross_income of just dollar_figure on her form_1040 u s individual_income_tax_return respondent issued a notice_of_deficiency to petitioner on date respondent did not make any adjustments to petitioner’s claimed itemized_deductions except to disallow her claimed deduction for unreimbursed employee_expenses because she had not verified it at trial respondent asserted that petitioner’s deduction for unreimbursed employee_expenses was denied because the items were deductible in the year 2petitioner did not claim deductions under sec_62 for any of her expenditures with respect to materials used in her classroom in which petitioner completed her master’s degree the expenses were personal expenses of petitioner her daughter or someone else because the credit card statements were in the name of petitioner’s daughter and rarely were any receipts in petitioner’s name and the amounts were not properly substantiated i burden_of_proof discussion the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden to prove that the determinations are in error see rule a 290_us_111 but the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to the issue and the taxpayer has satisfied certain conditions see sec_7491 petitioner has not alleged that sec_7491 applies and she has neither complied with the substantiation requirements nor maintained all required records see sec_7491 and b accordingly the burden_of_proof remains on her ii unreimbursed employee_expenses for education as a general_rule sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business an individual’s education expenditures are deductible as ordinary and necessary business_expenses if the education maintains or improves skills required by the individual in her trade_or_business or meets the express requirements of the individual’s employer or applicable law or regulation which is imposed as a condition to the retention by the individual of an established employment relationship status or rate of compensation sec_1_162-5 income_tax regs a expenditures before petitioner provided a record she entitled educational expenses and certain receipts described as follows date description amount not dated illegible illegible illegible fees unphu uasd uasd dollar_figure lehman college dollar_figure hotel green house dollar_figure hotel dollar_figure car rentals dollar_figure title fees unphu dollar_figure dollar_figure dollar_figure seescyi dollar_figure state education department dollar_figure dollar_figure tuition usad professor dollar_figure usad dollar_figure authentication fees dollar_figure illegible dollar_figure authentication document with seal uasd universidad autonomade santo domingo universidad autonomade santo domingo illegible illegible 3copies of several receipts are illegible because of poor quality universidad nacional pedro henriquez urena secretaria de estado de educacion superior air waybill shipping invoice dollar_figure dollar_figure dollar_figure petitioner testified that she had made the expenditures during the years through but she did not claim deductions for the expenditures on her federal_income_tax returns until on account of the accrual_method of accounting petitioner’s daughter testified that the academic year started in date and extended to date therefore petitioner did not claim the expenses in march when she filed her return because she had not received information about her expenses from the university thus according to petitioner’s daughter the expenses are deductible in sec_446 provides that taxable_income shall be computed under the method_of_accounting used by the taxpayer in regularly computing the taxpayer’s income methods_of_accounting include the cash_method the accrual_method or any combination of those methods see sec_446 sec_1_446-1 income_tax regs sec_461 provides that deductions are to be taken in the taxable_year that is the proper taxable_year under the method_of_accounting used in computing the taxpayer’s taxable_income cash_method taxpayers are generally entitled to a deduction in the taxable_year when the amounts are paid sec_1_461-1 income_tax regs accrual_method taxpayers generally become entitled to a deduction when all events have occurred that establish the fact of liability and the amount of the liability can be determined with reasonable accuracy sec_461 sec_1_461-1 income_tax regs but the all_events_test is not treated as met until economic_performance with respect to the item occurs sec_461 restore inc v commissioner tcmemo_1997_571 n affd without published opinion 174_f3d_203 11th cir if a person provides services to the taxpayer then economic_performance occurs as the person provides the services sec_461 the court need not decide whether petitioner computed her taxable_income on the cash_method the accrual_method or some combination of those methods petitioner’s entitlement to her deductions for educational expenses arose in through either when the amounts were paid under the cash_method or when the university provided classes or lectures to petitioner and she could no longer request a refund of her tuition from the university under the accrual_method see mitchell v commissioner t c __ __ slip op pincite holmes 4to be properly accruable under the all_events_test the liability must be binding and enforceable the liability must not be contingent on a future event the liability must be certain as to amount and the debtor must have a reasonable belief that the liability will be paid 38_tc_957 j concurring for most people our tax system requires an annual reporting of income and deductions for each calendar_year separately but to the extent that petitioner might have used the accrual_method for her educational expenses she has not proven that economic_performance did not occur until see 503_us_79 stating that deductions are strictly a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to claim the deduction the fact that petitioner might not have physically received her diploma until is irrelevant--she had completed the prerequisites for and was awarded her degree in therefore the court holds that petitioner is not entitled to a deduction in for educational expenses paid_or_incurred during through respondent’s determination is sustained b expenditures during petitioner’s evidence of her expenditures petitioner has submitted a record of her purported unreimbursed expenses credit card statements and certain receipts to substantiate her expenditures_for january through 5the court notes that petitioner’s income would not be clearly reflected if petitioner were allowed to report her teacher’s salary under the cash_method_of_accounting in each of through and to accrue her education expenses and claim deductions for unreimbursed employee_expenses in under the accrual_method of accounting see sec_446 date petitioner’s purported expenditures are summarized as follows month description amount travel car rental locks travel hotels luggage wheelbag meals and entertainment metro pcs conference calls dollar_figure jan jan nov photocopies dollar_figure jan june sept travel airline tickets fees dollar_figure through dec dollar_figure jan sept dollar_figure jan jan feb dollar_figure jan july aug office products supplies dollar_figure sept nov dec feb feb feb may sept postage nov feb mar sept office furniture dollar_figure dec feb school classes materials dollar_figure feb sept dec books dollar_figure mar may june tj max educational software dollar_figure apr may through oct storage may dec july aug oct nov dollar_figure t-mobile cellphone dollar_figure books word of life money order tuition dollar_figure office moving supplies rental dollar_figure dollar_figure office equipment printer gold coast real_estate dollar_figure dollar_figure dollar_figure dollar_figure 6petitioner’s daughter testified that she did not create the record until therefore the court accords little weight to the record see also sec_1_274-5t for some of the expenses the corroborative evidence required to support a statement made at or near the time of the expenditure or use must have a high degree of probative value to elevate the statement and evidence to the level of credibility reflected by a record made at or near the time of the expenditure or use supported by sufficient documentary_evidence and ii records of certain expenditures must be prepared or maintained in such manner that each recording of an element or use is made at or near the time of the expenditure or use temporary income_tax regs fed reg date petitioner testified that her date travel and red lobster expense were incurred on account of meetings with professors to discuss her thesis her may and date cell phone expenses also related to discussions with professors about her thesis her storage expenses for may through date were incurred for the purposes of storing her things in florida while she was studying for her master’s degree she purchased educational software for her students in florida during march may and date and her business is education and she used the computer printer purchased in date in her business and for her master’s degree petitioner’s daughter testified that neither the university of santo domingo nor lima college had a campus in new york or florida consequently places such as golden coast were rented so professors could talk with and assess their students and the expense had to be paid out of petitioner’s pocket notwithstanding that petitioner’s diploma shows that she had satisfied the requirements for a master’s degree in november 7the court notes that the credit card statements and receipts submitted to substantiate petitioner’s deductions are in the name of petitioner’s daughter the court also notes that the dates of purchase for certain items in florida ie the software and the printer occurred during the new york school year and for months for which petitioner did not claim travel_expenses ie march april and may petitioner appears to have been in two places simultaneously she continued to work on her thesis through january modifying it until they approved it and petitioner’s expenses were incurred in part for her thesis and in her work in education she left her equipment in storage in florida so she could work here when she came here because she has certain requirements that must be done before she starts the next school year the court’s analysis as stated supra ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business are generally deductible sec_162 a trade_or_business expense is ordinary if it is normal or customary within a particular trade business or industry and is necessary if it is appropriate and helpful for the business 320_us_467 308_us_488 in contrast personal living or family_expenses are generally not deductible sec_262 petitioner has not proven that it is an ordinary_and_necessary_expense of a math teacher to acquire office furniture and supplies for an out-of-state office to maintain a storage 8the court notes however that petitioner’s motion which was prepared by petitioner’s daughter states that the storage fees and expenditures_for office supplies furniture and equipment were incurred so that petitioner could modify and complete the thesis work while in florida the court therefore accords little weight to the inconsistent testimony of petitioner’s daughter shed in which to store the items of a second office or to pay the moving expenses9 of a second office while the teacher is visiting10 or otherwise traveling between two states similarly the court is hard pressed to find that it is an ordinary_and_necessary_expense of a math teacher to acquire books with religious subject matter eg word of life for use in math classes although petitioner claims that she expended dollar_figure at tj max for educational software the credit card statements do not prove that the amounts were expended for that purpose without other corroborative evidence such as a receipt the court does not accept her self-serving testimony that she purchased software for use in class see 294_f2d_328 4th cir affg 34_tc_845 87_tc_74 petitioner also failed to prove that the following expenditures were incurred in either her teaching profession or in her master’s program dollar_figure for books dollar_figure for postage dollar_figure for photocopies dollar_figure for locks dollar_figure for 9although petitioner claimed a dollar_figure deduction for costs incurred in moving her florida office she testified that she moved nothing to her new york home and that she had to purchase the items twice 10petitioner testified that she travels to florida frequently if i have time to go sometimes in may and june and december tuition dollar_figure for classes and materials for gold coast real_estate school dollar_figure for luggage and dollar_figure for metro pcs conference calls to the extent that petitioner claims that her expenditures were incurred in the pursuit of her master’s degree the court finds that she has not shown that they were in fact incurred for that purpose in view of the fact that she completed the requirements of her master’s degree in date and it was awarded in date in addition when questioned by respondent’s counsel about certain expenditures incurred in date petitioner replied several times i don’t remember i can’t say or i don’t know therefore the court accords little weight to petitioner’s testimony moreover petitioner has not substantiated her expenditures_for travel entertainment and meals or listed_property as required by sec_274 and the regulations thereunder in pertinent part sec_274 provides that no deductions or credits are allowed for any traveling expense including meals_and_lodging away from home entertainment amusement or recreation or the use of listed_property unless such expenditures are substantiated the taxpayer must substantiate by adequate_records or sufficient 11listed property is defined to include passenger automobiles computers and peripheral equipment and cell phones sec_280f evidence to corroborate the taxpayer’s own testimony the amount of the expenditure or use the time of the expenditure or use the place of the expenditure or use the business_purpose of the expenditure or use and the business relationship to the taxpayer of the expenditure or use in the case of entertainment sec_274 see also sec_1_274-5t and b temporary income_tax regs fed reg date supra note simply put the court holds that petitioner is not entitled to her claimed deductions for and respondent’s determinations are sustained other arguments made by the parties and not discussed herein were considered and rejected as irrelevant without merit and or to reflect the foregoing moot an appropriate order will be issued and decision will be entered for respondent
